Citation Nr: 0612907	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  99-15 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 1998 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDING OF FACT

There is no competent medical evidence that the veteran has 
current bilateral hearing loss disability that is related to 
disease or injury during his active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2005).


The veteran contends that he was exposed to noise while 
overhauling engines as a motor mechanic and during firing 
practice at his gun station.  He asserts that this in-service 
noise exposure has resulted in bilateral hearing loss.  See 
October 1999 testimony before Decision Review Officer (DRO).  

The veteran's service medical records indicate that he was 
diagnosed with acute otitis media in March 1946, at which 
time he exhibited hearing loss of 5.68 percent in his right 
ear and 2.88 percent in his left.  At the November 1947 
separation exam, however, the veteran's hearing was normal on 
the watch, coin click, whispered voice and spoken voice 
tests, bilaterally.  As no audiometric testing was performed 
during service, there is no way to determine whether the 
veteran suffered from hearing loss per VA standards prior to 
his separation from service.  

Post-service records indicate that the veteran was seen 
frequently at VA Medical Centers (VAMC) for hearing problems.  
In May 1996 -- more than 45 years after his separation from 
service -- he reported slowly progressive hearing loss, left 
ear worse than right, for the past four to five years.  

The record contains several audiograms, but no audiometric 
test reports in non-graphic form that clearly meet the 
requirements of 38 C.F.R. § 4.85(a).  Moreover, the United 
States Court of Appeals for Veterans Claim (Court) has 
indicated that it is unable to determine whether the Board 
accurately applied regulatory standard when only audiograph, 
not numeric, test results were of record.  Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  In July 1996, it was noted that 
emittance findings were consistent with normal middle ear 
function in both ears, that audio shows moderate to severe 
sensorineural hearing loss, bilaterally, that intertest 
consistency is less than desirable, and that the thresholds 
might be better than indicated.  The examiner also stated 
that the audiogram was not suitable for rating purposes.  See 
July 1996 audiogram.  Audiograms conducted in August 1997 and 
September 1997 continued to show hearing loss.  

The veteran underwent a VA compensation and pension (C&P) ear 
disease examination in November 1998.  Unfortunately, these 
pure tone threshold test results were also reported in 
graphic form.  Speech audiometry revealed speech recognition 
ability of 84 percent in both ears.  The VA examiner noted 
that audiometry was somewhat inconsistent in that the 
veteran's hearing for speech reception threshold was 
considerably better than that for pure tone hearing.  The 
examiner went on to say that if hearing loss is calculated 
using the pure tones, it comes out to a loss of 37 and one-
half percent, bilaterally, whereas the speech reception 
threshold equates to a loss of less than ten percent.  No 
opinion as to etiology was given, although the VA examiner 
noted that many years had passed between the veteran's 
hospitalization in 1946 for otitis media.  The examiner also 
noted that how rapidly the veteran's hearing had decreased 
was unknown.  

The veteran underwent another VA C&P examination in January 
2004.  During the audiogram, the veteran fell ill and chose 
not to continue.  As such, the audiogram was incomplete, with 
only one pure tone threshold level measurement obtained.  The 
examiner was also unable to perform the Maryland CNC testing 
for word recognition.  A July 2004 addendum indicates that 
the VA examiner reviewed the claims file and found no 
audiometric information relative to the veteran's hearing 
level while in the military.  The examiner also reported that 
he was unable to render an opinion as to the etiology of any 
hearing loss because 1) he was not certain that the veteran 
suffered from hearing loss and, 2) even if the veteran 
suffered hearing loss, he was unable to determine how great a 
loss it was.  

The record indicates that the RO scheduled several additional 
VA C&P examinations, as was required by the Board's April 
2005 remand.  The veteran failed to report for exams 
scheduled in August, September and October 2005, even after 
the RO attempted to accommodate him by scheduling the 
September and October examinations at a VAMC closer to his 
home.  The veteran had also been informed on numerous 
occasions that a failure to report to a scheduled 
examination, without good cause, may result in a denial of 
his claim.  See April 2005 Board decision; August 2005 and 
October 2005 RO letters.  There is no explanation from the 
veteran regarding his failure to attend the three scheduled 
examinations.  

There is no competent medical evidence of record indicating 
whether the veteran currently suffers from bilateral hearing 
loss disability as defined in 38 C.F.R. § 3.385, or whether 
any bilateral hearing loss is related to service.  
Consequently, the veteran's claim of service connection for 
bilateral hearing loss must be denied.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is inapplicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal originates from a November 1997 claim 
for service connection for bilateral hearing loss which was 
remanded in August 2003 and April 2005 in order to effect 
compliance with the duties to notify and assist.  
Specifically, the Board determined that further evidentiary 
development was needed in the form of affording the veteran 
an appropriate and complete VA examination.  

Pursuant to the remands, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession that pertains to the claim.  See 
November 2003 and July 2004 RO letters; February 2005 and 
January 2006 Supplemental Statements of the Case (SSOC).  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. At 187.  Although VA did not provide notice as to 
the appropriate disability rating or effective date of any 
grant of service connection, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision, as the claim is being denied.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service medical records and VA treatment records have been 
associated with the claims file.  The veteran indicated that 
the only medical personnel he has seen are those at VA.  See 
July 2001 statement in support of claim.  In addition, the 
veteran was afforded one complete VA examination in 
connection with his claim, and the RO attempted to schedule 
several others.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


